Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-5, 9, 12-16, 19, 21, 27-30 and 34-46 are pending in the present application. The instant claims are rejected as indicated below. 

Claim Rejections - 35 USC § 112
The rejection of claims 1-5, 9, 12-16, 19, 21, 27-30 and 34-46 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement is withdrawn.

The rejection of Claims 1-5, 9, 12-16, 19, 21, 27-30 and 34-46 under 35 U.S.C. 112, second paragraph, is withdrawn.

Claim Rejections - 35 USC § 103
The rejection of claims 1-5, 9, 12-16, 19, 21, 27-30 and 34-46 under 35 U.S.C. 103 as being unpatentable over Haider et al. (Horm Mol Biol Clin Invest, 2010, cited by applicant on IDS submitted February 4, 2022), Gronbaek et al. (WO 2015/192854), Kim et al. (Gastroenterology, 2012, cited by applicant on IDS submitted 01/06/2021), Giliyar et al. (US 2010/01 73882), Nijs et al. (WO 00/5951 2, cited by applicant on IDS submitted 01/06/2021) and Caldwell et al. (J. Hepatol., 2010) is maintained.
The art teaches the use of testosterone ester for treating fatty liver condition, such as, NASH, as evidenced by Haider and Gronbaek.
Both Haider et al. and Gronbaek et al. teaches the use of testosterone undecanoate for the treatment of non-alcoholic liver steatosis (see the references in their entities).
Haider et al. teaches
parenteral administration of 1000 mg of testosterone undecanoate is beneficial in the treatment of non-alcoholic liver steatosis;
plasma testosterone levels are significantly and inversely associated with the levels of cholesterol, triglycerides, AST, ALT and CRP as recited by instant claims 2, 5, 9, 12, 39 and 44;
testosterone inhibits the expression of lipoprotein lipase activity, the main enzymatic regulator of triglyceride uptake in the fat cells and results in improvement in lipid profiles as recited by instant claim 2;
low levels of testosterone is associated with diseases such as diabetes mellitus and atherosclerotic disease as recited by instant claims 19, 40 and 45 and
that testosterone administration restores testosterone levels with a decrease in visceral fat:

    PNG
    media_image1.png
    104
    571
    media_image1.png
    Greyscale
see the entire article, especially Abstract (Results); page 28, 2nd and 3rd full paragraphs; page 29, Results, 3rd paragraph; page 30, Discussion). 

Gronbaek et al. teaches
non-invasive methods of assessing fibrosis in subjects suffering from a liver disease, including NASH as recited by instant claims 1, 38, 41 and 46;
treatment of non-alcoholic steatohepatitis (NASH) utilizing testosterone undecanoate;
non-invasive NASH scores for identification of patients with NASH and in need of therapy, which is based on biomarkers such as ALT, AST, alkaline phosphatase, etc. as recited by instant claims 2, 5, 9, 12, 39 and 44;
NASH with F2 or F8 fibrosis as recited by instant claim 30; and
NASH can be diagnosed in an individual having other symptoms such as diabetes, liver disease, etc. as recited by instant claim 19, 40 and 45 (see the entire article, especially Abstract; page 1, lines 4-9; page 2, lines 34-35; page 3, lines 1-19; page 4, line 9 - page 5, line 16; page 13, line 1 - page 16, line 26; page 25, lines 14-27; page 41, lines 16-30).

Kim et al. teaches a low level of serum total testosterone is associated with nonalcoholic fatty liver disease as recited by instant claim 4 (see the entire article, especially Abstract and Conclusions). The reference also teaches NAFLD is closely related to abdominal obesity, type 2 diabetes, metabolic syndrome, cardiovascular disease, etc. as recited by instant claim 19, 40 and 45 (see Background).
Based on the knowledge in the art as shown by the teachings of Haider, Gronbaek and Kim, the treatment of NASH via administering testosterone esters such as testosterone undecanoate, in order to increase the level of total testosterone, would have been obvious to the skilled artisan in the art at the time of the present invention.

Haider, Gronbaek and Kim do not teach (i) oral administration of testosterone dodecanoate, (ii) resolving/reducing hepatocellular ballooning or (iii) the amounts as instantly claimed, i.e., 200 mg to about 750 mg for males and 1/10th-1/15th 200 mg to about 750 mg for females as recited by the instant invention.
However, oral formulations of testosterone esters, including testosterone dodecanoate, was known in the pharmaceutical art at the time of the present invention. For example,
Giliyar et al. teaches oral formulations comprising 10 mg to 1000 mg of testosterone C2-13 alkyl esters, which includes testosterone undecanoate (C11 ester as taught by the Haider and Gronbaek) and testosterone dodecanoate (C12 ester as instantly claimed), for hormone replacement therapy (see the entire article, especially paragraphs 0006, 0009, 0014, 0021, 0028, 0029 and 0075; claims);
Nijs et al. teaches oral formulations comprising about 200-250 mg/ml testosterone undecanoate (see the entire article, especially Abstract). The reference also teaches the composition may contain additives such as d-alpha tocopherol (see page 4, line 1); and 
Caldwell et al. teaches hepatocellular ballooning is a key finding in NASH and is a component of NASH classification schemes and scoring system, including NAFLD Activity Score (NAS) (see the entire article, especially Abstract and Discussion; see also Chalasani et al., 2012, especially Table 3).

Therefore, utilization of oral formulations of testosterone esters comprising 10 mg to 1000 mg of testosterone esters, for hormone replacement therapy, in the treatment of NASH would have been obvious to the skilled artisan in the art at the time of the present invention. In other words, the skilled artisan in the art, would have the reasonable expectation that oral administration of testosterone undecanoate,

    PNG
    media_image2.png
    168
    381
    media_image2.png
    Greyscale
or the corresponding adjacent homolog, i.e., testosterone dodecanoate,

    PNG
    media_image3.png
    157
    402
    media_image3.png
    Greyscale
 would result in increased level of serum concentration of testosterone as taught by Giliyar and, thus, would be useful in treating liver disease, such as, NASH.
As recognized by MPEP § 2144.09(II):
Compounds which are ..... homologs (compounds differing regularly by the successive 
addition of the same chemical group, e.g., by -CH2- groups} are generally of sufficiently 
close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious): Aventis Pharma Deutschland v. Lupin Ltd, 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir, 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril).

The resolution of hepatocellular ballooning found in NASH would flow naturally from the administration of testosterone esters, such as, testosterone undecanoate (as taught by the cited references) or testosterone dodecanoate (as instantly claimed) for treatment of NASH.
As noted by MPEP § 2112.01 (II):
Products of identical chemical composition cannot have mutually exclusive properties, because a composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also MPEP § 2112.01 (Il).

Additionally,
it is noted that In re Best (195 USPQ 480) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the Applicants to "prove that the subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph); and
determining the amount(s) of an active agent useful in treating a condition is routinely done in the medical art. Therefore, the determination of the amount(s) of testosterone ester that would be useful in the treatment of NASH and also useful in reducing hepatocellular ballooning in said human subject, i.e., male or female, would have been within the level of skill of the ordinary artisan in the art (i.e., a medical doctor) at the time of the present invention.

"The normal desire of scientists or artisans to improve upon what is already generally
known provides the motivation to determine where in a disclosed set of percentage
ranges is the optimum combination of percentages "Peterson, 315 F.3d at 1330, 65
USPQ2d at 1382. Furthermore, it is a settled principle of law that a mere carrying
forward of an original patented conception involving only change of form, proportions, or
degree, or the substitution of equivalents doing the same thing as the original invention,
by substantially the same means, is not such an invention as will sustain a patent, even
though the changes of the kind may produce better results than prior inventions." In re
Williams, 36 F.2d 436, 438 (CCPA 1929). All found in MPEP § 2144.05(II)(A);
the level(s) of (i) biomarkers such as sCD163, ALT, AST, alkaline phosphatase, etc., (ii) testosterone and/or (iii) alkaline phosphatase before and after treatment and/or (iv) reduction in liver fat after treatment and comparison to the amount before treatment is prima facie obvious. It would require routine experimentation
which was within the level of skill of the ordinary artisan in the art at the time of 
the present invention.

The skilled artisan in the art at the time of the present invention (i.e., a medical doctor) would have the reasonable expectation,
that treatment would prolong the amount of time the subject can wait for a liver transplant or survive as recited by instant claim 13;
that treatment would be useful in subjects of any age including those recited by instant claim 28; and
based on the teaching of using testosterone undecanoate for treating NASH and the level of skill of the ordinary artisan in the medical/pharmaceutical art, that other testosterone esters, such as, testosterone dodecanoate would also be useful as taught by Gronbaek et al.

Claim 34 further differs from the combination as discussed above, by reciting a treatment comprising one or more additional pharmaceutical agents suitable for treating liver disease, a comorbidity of liver disease or symptoms thereof.
However, combination therapy is well-known in the medical art. Gronbaek et al. teaches several drugs useful in treating NASH and thus, the combination of any of the other drugs with an ester of testosterone, such as, testosterone dodecanoate for treatment of NASH would have been obvious to the skilled artisan in the art.
Lastly, the results recited by the instant invention, for example, wherein the method lowers serum level of sex hormone binding globulin and/or reduces level of serum alkaline phosphatase levels compared to the subject's baseline value and/or reduces liver fat and/or reduction in inflammation, etc. (see for example, instant claims 
2, 5, 29, 35) would flow naturally from the administration of testosterone esters.
The determination of the hepatocellular ballooning score after treatment and the determination of the amount(s) that would result in a score of 0 and/or an inflammation score of no more than one would have been within the level of skill of the ordinary artisan in the medical art. As noted above, hepatocellular ballooning is a key finding in NASH and a component of NASH classification schemes and scoring system, including NAFLD Activity Score (NAS) (see Caldwell et al., 2010).
For these reasons, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argues
TD and TU are not functionally identical;
the misapplication of MPEP § 2112.01 (II) to the instant rejection because TD and TU are separate and distinct molecules;
based on In re Mills, a rebuttal of obviousness based on a presumption of identical function, by a factual showing of non-identical function, shifts the burden back to the office to prove otherwise;
differences in the solubility and pharmacokinetic profiles of testosterone undecanoate, dodecanoate, tridecanoate, tetradecanoate and palmitate; and
Behre et al. and Partsch et al. provides support that testosterone esters differing in one carbon has differing pharmacokinetic and pharmacodynamic profiles and differing bioavailability.
Applicant’s argument was considered but not persuasive for the following reasons.
The examiner does not argue that TD and TU are identical molecules only that they are adjacent homologs.  
The skilled artisan in the medical/pharmaceutical art at the time of the present invention would expect difference in solubility, PK profiles, etc. of various esters of any drug, including testosterone.  However, applicant has not shown that said differences results in changes in biological properties of the compounds.  In fact, the present invention shows what the skilled artisan would reasonably expect, i.e., that the adjacent homolog of the prior art compound TU, i.e., TD, would also be useful in treating fatty liver condition.
 In In re Mills, the issue was one of C1 vs C8-12.  The Court noted:
A chemist, and it is from the standpoint of a chemist skilled in this art that the question of obviousness must be resolved, would consider the differences as well as the similarities in the properties and reactions of the members of any given homologous series. He also would consider that in the case of adjacent homologues similarities would be more likely than where the homologues are farther apart in the series. The “legal presumption” as here applied by the board precludes making the factual evaluation which a chemist would make in a case such as the present. Homology far se should, therefore, be treated as a chemist would treat it, being nothing more than a fact which must be considered with all other relevant facts before-arriving at the conclusion of “obviousness” specified in 35 U.S.C. 103.
Unlike, in In re Mills, we are looking at adjacent homologs which as evidenced by Giliyar et al. are useful for hormone replacement therapy.  
As discussed above, low testosterone levels is associated with NAFLD and, thus, the skilled artisan in the art at the time of the present invention would have the reasonable expectation that testosterones esters, as taught by Giliyar, useful for hormone replacement therapy would also be useful in treating NAFLD.
Lastly, the examiner notes applicant’s argument that the examiner misapplies MPEP § 2112.01 (II).  However, the citation was intended to show that resolution of hepatocellular ballooning found in NASH was attributed to the compound, i.e., composition comprising a testosterone ester.  
In short, the skilled artisan in the medical/pharmaceutical art would have the reasonable expectation of differences in the solubility, PK and even potencies of esters that differ by a single carbon.  However, said artisan would also have the reasonable expectation that said difference would not result in change in the biological properties of the compounds.
For these reasons, the rejection of claims 1-5, 9, 12-16, 19, 21, 27-30 and 34-46 under 35 U.S.C. 103 as being unpatentable over Haider et al. (Horm Mol Biol Clin Invest, 2010, cited by applicant on IDS submitted February 4, 2022), Gronbaek et al. (WO 2015/192854), Kim et al. (Gastroenterology, 2012, cited by applicant on IDS submitted 01/06/2021), Giliyar et al. (US 2010/01 73882), Nijs et al. (WO 00/5951 2, cited by applicant on IDS submitted 01/06/2021) and Caldwell et al. (J. Hepatol., 2010) is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628